DETAILED ACTION


Double Patenting

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 21-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 respectively of US Patent 11,095,996.

Regarding claim 21-40,
Instant Application
US Pat 11,095,996
21. (New) A system for calibration, the system comprising: an energy sensor configured to measure a transducer; an environmental sensor configured to detect environmental information; and a processor configured to use the transducer output to generate a calibration, with respect to an expected result, for audio equipment, wherein the environmental information is used to correction the expected result.  
1. A portable calibration system configured to calibrate an audio equipment without using a dedicated sound level meter, comprising: a coupler configured to couple a transducer to an energy sensor, wherein an output of the transducer is provided to the energy sensor via the coupler; an analyzer module configured to receive information from the energy sensor regarding the output of the transducer; a processor, in the analyzer module, configured to process the information to provide a result of a calibration for the audio equipment with respect to expected results; a display configured to display the result of the calibration; and one or more environmental sensors configured to detect environmental information and provide the environmental information to the analyzer module, wherein the processor is configured to use the environmental information to make corrections to expected results.
22. (New) The system of claim 21, wherein the calibration is generated without using a dedicated sound level meter.  

1. A portable calibration system configured to calibrate an audio equipment without using a dedicated sound level meter, comprising: a coupler configured to couple a transducer to an energy sensor, wherein an output of the transducer is provided to the energy sensor via the coupler; an analyzer module configured to receive information from the energy sensor regarding the output of the transducer; a processor, in the analyzer module, configured to process the information to provide a result of a calibration for the audio equipment with respect to expected results; a display configured to display the result of the calibration; and one or more environmental sensors configured to detect environmental information and provide the environmental information to the analyzer module, wherein the processor is configured to use the environmental information to make corrections to expected results.
23. (New) The system of claim 21, wherein the energy sensor is integrated in a common module with the environmental sensor.  
2. The system of claim 1, wherein the energy sensor is integrated in a common module with the one or more environmental sensors.
24. (New) The system of claim 21, wherein the energy sensor is configured to detect one or both mechanical vibrations and sound signals output by the transducer.  
3. The system of claim 1, wherein the energy sensor is configured to detect one or both mechanical vibrations and sound signals output by the transducer.

25. (New) The system of claim 21, comprising an adaptor configured to directly couple to the transducer.  
4. The system of claim 1, comprising an adaptor configured to directly couple at a first portion to the transducer and directly couple at a second portion to the coupler.
26. (New) The system of claim 25, wherein the adaptor comprises echo and/or resonance mitigation surfaces.  

5. The system of claim 4, wherein one or both of the adaptor and the coupler are configured such that there are echo and/or resonance mitigation surfaces inside a respective cavity of the adaptor and the coupler.
27. (New) The system of claim 21, wherein the energy sensor is not directly coupled to the transducer.  
6. The system of claim 1, wherein the energy sensor is not directly opposite the transducer.
28. (New) The system of claim 21, comprising a plurality of adaptors, wherein each adaptor is configured to couple with a different one of a plurality of transducers, and wherein one or more of size, shape, and material of each of plurality of the transducers differ from others of the plurality of transducers.  
7. The system of claim 1, comprising a plurality of adaptors, each adaptor configured to couple the coupler with a different one of a plurality of transducers, wherein one or more of size, shape, and material of each of plurality of the transducers differ from others of the plurality of transducers.
29. (New) The system of claim 21, wherein: the processor is configured to process information from the energy sensor to determine one or more of: frequency, duration, distortion, linearity, range of linearity, rise time, fall time, frequency and amplitude spectrum, phase spectrum, amplitude-time waveform, equivalent long-term-exposure level, permissible duration of exposure according to noise exposure standards, distortion level, equivalent sone or phon ratings using relevant physical and psychophysical references and standards, reverberation time of a testing room, and ambient noise level.  
8. The system of claim 1, wherein the processor is configured to process the information from the energy sensor to determine characteristics of the output of the transducer, wherein the characteristics comprise one or more of: frequency, duration, distortion, linearity, range of linearity, rise time, fall time, frequency and amplitude spectrum, phase spectrum, amplitude-time waveform, equivalent long-term-exposure level, permissible duration of exposure according to noise exposure standards, distortion level, equivalent sone or phon ratings using relevant physical and psychophysical references and standards, reverberation time of a testing room, and ambient noise level.
30. (New) The system of claim 21, wherein: the processor is configured to: Page 5 of 9Attorney Docket No. 63855US03 determine an ambient noise level from one or both of the energy sensor an environmental sensor, automatically compare the ambient noise level with different reference calibration standards, and generate a results report indicating whether the ambient noise level is suitable for using different types of transducers for testing hearing functions, and display the results report.  
9. The system of claim 1, wherein: the processor is configured to: determine a level of ambient noise from one or both of the information from the energy sensor or environmental information from an environmental sensor, automatically compare the ambient noise level with different reference calibration standards, and generate a results report indicating whether the ambient noise level is suitable for using different types of transducers for testing hearing functions, and the display is configured to display the results report.
31. (New) The system of claim 21, wherein the processor is configured to automatically compare processed information with one or more hearing safety standards and inform whether the output of the transducer is safe for a user and how long it is safe for the user.  
10. The system of claim 1, wherein the processor is configured to process the information and automatically compare the processed information with one or more hearing safety standards and inform whether the output of the transducer is safe for a user and how long it is safe for the user.
32. (New) The system of claim 21, wherein the system comprises a coupler configured to couple the transducer to the energy sensor.  

1. A portable calibration system configured to calibrate an audio equipment without using a dedicated sound level meter, comprising: a coupler configured to couple a transducer to an energy sensor, wherein an output of the transducer is provided to the energy sensor via the coupler; an analyzer module configured to receive information from the energy sensor regarding the output of the transducer; a processor, in the analyzer module, configured to process the information to provide a result of a calibration for the audio equipment with respect to expected results; a display configured to display the result of the calibration; and one or more environmental sensors configured to detect environmental information and provide the environmental information to the analyzer module, wherein the processor is configured to use the environmental information to make corrections to expected results.
33. (New) The system of claim 21, wherein the processor is operable to generate a correction factor table for a correction factor at different frequencies of the output by the transducer.  
17. The method of claim 12, automatically generating a correction factor table for a correction factor at different frequencies of the output by the transducer, wherein the correction factor is based on one or both of: a coupler type and a transducer type.
34. (New) A method for calibrating, comprising: coupling, with a coupler, a transducer to an energy sensor; receiving, by an analyzer module, information from the energy sensor regarding the output of the transducer; processing, by a processor in the analyzer module, the information to provide a result of a calibration for audio equipment with respect to an expected result; and correcting the expected result according to detected environmental information.  

12. A method for calibrating an audio equipment using a portable calibration system without a dedicated sound level meter, comprising: coupling, with a coupler, a transducer to an energy sensor, wherein an output of the transducer is provided to the energy sensor via the coupler; receiving, by an analyzer module, information from the energy sensor regarding the output of the transducer; processing, by a processor in the analyzer module, the information to provide a result of a calibration for the audio equipment with respect to expected results; and displaying, on a display, the result of the calibration; and providing, by one or more environmental sensors configured to detect environmental information, the environmental information to the analyzer module, wherein the processor is configured to use the environmental information to make corrections to expected results.
35. (New) The method of claim 34, comprising: directly coupling a first end of an adaptor to the transducer; and directly coupling a second end of the adaptor to the coupler.  
14. The method of claim 12, comprising: directly coupling a first end of an adaptor to the transducer; and directly coupling a second end of the adaptor to the coupler.
36. (New) The method of claim 35, wherein one or both of the adaptor and the coupler are configured such that there are echo and/or resonance mitigation surfaces inside a respective cavity of the adaptor and the coupler.  
15. The method of claim 14, wherein one or both of the adaptor and the coupler are configured such that there are echo and/or resonance mitigation surfaces inside a respective cavity of the adaptor and the coupler.
37. (New) The method of claim 34, wherein processing comprises determining one or more of: frequency, duration, distortion, linearity, range of linearity, rise time, fall time, frequency and amplitude spectrum, phase spectrum, amplitude-time waveform, equivalent long-term-exposure level, permissible duration of exposure according to noise exposure standards, distortion level, equivalent sone or phon ratings using relevant physical and psychophysical references and standards, reverberation time of a testing room, and ambient noise level.  

16. The method of claim 12, wherein processing, by the processor, the information from the energy sensor determines characteristics of the output of the transducer, wherein the characteristics comprise one or more of: frequency, duration, distortion, linearity, range of linearity, rise time, fall time, frequency and amplitude spectrum, phase spectrum, amplitude-time waveform, equivalent long-term-exposure level, permissible duration of exposure according to noise exposure standards, distortion level, equivalent sone or phon ratings using relevant physical and psychophysical references and standards, reverberation time of a testing room, and ambient noise level.
38. (New) The method of claim 34, wherein the method comprises: automatically generating a correction factor table for a correction factor at different frequencies of the output by the transducer, wherein the correction factor is based on one or both of: a coupler type and a transducer type.  
17. The method of claim 12, automatically generating a correction factor table for a correction factor at different frequencies of the output by the transducer, wherein the correction factor is based on one or both of: a coupler type and a transducer type.
39. (New) The method of claim 34, wherein the method comprises: comparing the processed information with one or more hearing safety standards; and outputting on a display whether the output of the transducer is safe for a user and how long it is safe for the user.  
18. The method of claim 12, comprising processing, by the processor, the information, and automatically: comparing the processed information with one or more hearing safety standards; and outputting on a display whether the output of the transducer is safe for a user and how long it is safe for the user.
40. (New) The method of claim 34, wherein the environmental information comprises one or more of temperature, humidity, atmospheric pressure and ambient noise.
13. The method of claim 12, wherein the environmental information comprises one or more of temperature, humidity, atmospheric pressure, and ambient noise.



Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The instant application is claiming a broader version of the patent application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654